{¶ 51} I agree with the majority's disposition of the third and fourth assignments of error. I also agree that the first, fifth, sixth, seventh, eighth and ninth assignments of error are rendered moot by the majority's disposition of the second assignment of error.
 {¶ 52} I disagree, however, with the majority's disposition of the second assignment of error for the same reasons contained in my dissenting opinion in the companion case of State v. Renada Manns (Nov. 3, 2006), Clark App. No. 2005 CA 131; 2006-Ohio-5802.
 {¶ 53} I would affirm the judgment.